DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Species 2, as shown in FIGs. 3A-C, was elected without traverse. 
Amendment filed July 25, 2022 is acknowledged. Claims 1, 3, 6, 9 and 14-15 have been  amended. Claims 1-20 are pending.
Action on merits of claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “forming a cavity in the oxide layer and the second silicon substrate, wherein a first side surface of the oxide layer adjacent the cavity is coterminous with a second side surface of the second silicon substrate adjacent the cavity,” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

As shown in FIG. 3A, the “cavity” 68 is formed in the “second silicon substrate” 66, but has never been formed in the oxide layer 69. 
Moreover, the written disclosure does not provide support for “a first side surface of the oxide layer adjacent the cavity is coterminous with a second side surface of the second silicon substrate adjacent the cavity”. 
Therefore, claims 1-8 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAVATIOUK et al. (US. Pub. No. 2005/0136635) in view of ECHIGO (US. Patent No. 6,271,821) and DING et al. (US. Pub. No. 2004/0077117) all of record. 
With respect to claim 1, SAVATIOUK ‘635 teaches a method of forming a device substantially as claimed including:  
providing a silicon substrate (140); 
forming a via (330) penetrating from a front side of the silicon substrate and reaching a predetermined depth of the silicon substrate; 
forming a first interconnect structure (136) over the front side of the silicon substrate;
bonding a first die (124) onto the first interconnect structure (136); 
removing a backside of the silicon substrate (140) to expose an end (340) of the via (330) such that the via (330) forms a through-substrate via (TSV) (330); 
forming a second interconnect structure (110) on the backside of the silicon substrate (140) and electrically coupled to the exposed end (340) of the TSV (330). (See FIGs. 3-10). 

Thus, SAVATIOUK ‘635 is shown to teach all the features of the claim with the exception of explicitly disclosing bonding a second die onto the second interconnect structure; and bonding a second silicon substrate to the second interconnect structure. 
However, ECHIGO teaches a method of forming a device including: 
forming a second interconnect structure (2) on backside of substrate (1) and electrically coupled to the exposed end of via (5); 
bonding a second die (8) onto the second interconnect structure (2). (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of SAVATIOUK ‘635 including bonding the second die onto the second interconnect structure as taught by ECHIGO to increase the chip density. 

Further, DING teaches a method of forming a device including:  
forming an oxide layer (86) on a second silicon substrate (80); 
forming a cavity (22) in the oxide layer (86) and the second silicon substrate (80), wherein a first side surface of the oxide layer (86) adjacent the cavity (22) is coterminous with a second side surface of the second silicon substrate (80) adjacent the cavity (22), and 
bonding the second silicon substrate (80) to second interconnect structure (38),  wherein the cavity (22) surrounds second die (26). (See FIGs. 3A-4B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of SAVATIOUK and ECHIGO comprising bonding the second silicon substrate, having the cavity, over the second die as taught by DING to protect the second die. 
 
With respect to claim 2, the method of SAVATIOUK further comprising forming a dielectric layer (410) in the silicon substrate, wherein the via (330) is formed over the dielectric layer (410).
With respect to claim 4, the method of SAVATIOUK further comprising etching the backside of the silicon substrate (140) to expose a sidewall of the TSV (330).  
With respect to claim 5, in view of DING, the second silicon substrate (80) is bonded to the second interconnect structure (38) by oxide-to-oxide bonding.  
With respect to claim 6, in view of DING, forming the second interconnect structure (38) comprises forming a first oxide layer (70) opposite the silicon substrate (30), and wherein bonding the second silicon substrate (80) to the second interconnect structure comprising bonding oxide layer (not shown) to the first oxide layer (70). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAVATIOUK ‘635, ECHIGO ‘821 and DING ‘117 as applied to claim 2 above and further in view of MATSUO (US. Pub. No. 2005/0029630).
SAVATIOUK, ECHIGO and DING teach the method of forming the device as described in claim 2 above including: forming the first interconnect structure (136) comprises forming a second dielectric layer (410, top) over the front side of the silicon substrate (140), wherein the second dielectric layer is formed surrounding and contacting sidewalls of the dielectric layer (410, in via), wherein the dielectric layer (410, in via) comprises a first material, and wherein the second dielectric layer (410, top) comprises a second material.
Thus, SAVATIOUK, ECHIGO and DING are shown to teach all the features of the claim with the exception of explicitly disclosing the first material being different from the second material.
However, MATSUO teaches a method of forming a device including:
forming a first interconnect structure (14) comprises forming a second dielectric layer (12) over the front side of the silicon substrate (10), wherein the second dielectric layer (12) is formed surrounding and contacting sidewalls of dielectric layer (18), wherein the dielectric layer (18) comprises a first material (18), and wherein the second dielectric layer (12) comprises a second material different from the first material. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the dielectric layer of SAVATIOUK having different material from the second dielectric layer as taught by MATSUO to insulate the via from the silicon substrate without undue experimentation. 
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAVATIOUK ‘635, ECHIGO ‘821 and DING ‘117 as applied to claim 1 above, and further in view of LIM et al. (US. Pub. No. 2008/0067664) of record.
With respect to claim 7, SAVATIOUK, ECHIGO and DING teach the method as described in claim 1 above including forming the second substrate (80). 
Thus, SAVATIOUK, ECHIGO and DING are shown to teach all the features of the claim with the exception of explicitly disclosing a second TSV extending through the second substrate. 
However, LIM teaches a method including 
forming a second silicon substrate (111) comprising a cavity; and 
forming a second TSV (112) extending through the second silicon substrate (111) and electrically coupled to the second interconnect structure. (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second substrate of SAVATIOUK ‘635, in view of ECHIGO and DING, further including the second TSV extending through the second substrate as taught by LIM to provide a contact through the second substrate.
  
With respect to claim 8, in view of LIM, the method further comprising forming a third interconnect structure (115) over the second silicon substrate (111) opposite the second interconnect structure.   

Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAVATIOUK ‘635, CAMACHO et al. (US. Pub. No. 2009/0166785), ECHIGO and DING.     
With respect to claim 9, SAVATIOUK  teaches a method substantially as claimed including:  
forming a via (330) in a substrate (140); 
forming a first interconnect structure (136) over a first side of the substrate; 
attaching a first die (124.1) to the first interconnect structure (136); 
thinning a second side of the substrate opposite the first side of the substrate, the thinning exposing a top surface and sidewalls of the via (330); 
forming a second interconnect structure (110) over the second side of the substrate, the top surface and exposed sidewalls of the via (330) extending into the second interconnect structure, wherein forming of the second interconnect structure including: 
forming a redistribution line (360) on and electrically coupled to the via (330). (See FIG. 3-10).

Thus, SAVATIOUK is shown to teach all the features of the claim with the exception of explicitly disclosing attaching a second die to the second interconnect structure; and attaching a second substrate to the second interconnect structure. 
However, CAMACHO teaches a method including: 
forming a second interconnect structure over second side of substrate (68), wherein forming of the second interconnect structure including: 
forming a redistribution line (82) on and electrically coupled to via (80); 
forming a first oxide layer (86) on the substrate and the redistribution line (82); 
forming an under-bump metallurgy (84) extending through the first oxide layer (86) and electrically coupled o the redistribution line (82); and 
forming a metal bump (90) on the under-bump metallurgy (84). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second interconnect structure of SAVATIOUK comprising forming the under-bump metallurgy extending through the first oxide layer and electrically coupled to the redistribution line as taught by CAMACHO to prevent the redistribution line from oxidation. This is well known in the art.
 
Further, ECHIGO teaches a method including: 
forming a via (5) in a substrate (1); 
forming a first interconnect structure (3) over a first side of the substrate (1); 
attaching a first die (14) to the first interconnect structure (3); 
forming a second interconnect structure (2) over the second side of the substrate (1), wherein forming of the second interconnect structure (2) including: 
forming a redistribution line (6) on and electrically coupled to the via (5); 
forming a first dielectric layer (13) on the substrate (1) and the redistribution line (6); 
forming a metal bump (10) on the redistribution line; and 
attaching a second die (8) to the metal bump (10) of the second interconnect structure. (See FIG. 1). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of SAVATIOUK ‘635 by attaching the second die to the second interconnect structure as taught by ECHIGO to increase the chip density. 
Furthermore, DING teaches a method including:  
forming a first oxide layer (70) on substrate (30) and a redistribution line (38);
 attaching a second die (26) to second interconnect structure (40); and
attaching a second substrate (80) to the second interconnect structure, wherein the second die (26) is disposed in a cavity (22) of the second substrate (80), wherein a second oxide layer (not shown) on the second substrate is directly bonded to the first oxide layer (70). (See FIG. 4B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of SAVATIOUK, in view of ECHIGO, including attaching the second substrate to the second interconnect structure as taught by DING to protect the second die. 

With respect to claim 10, the method of SAVATIOUK further comprising forming a first dielectric layer (410) in the substrate (140), wherein the via (330) is formed over the first dielectric layer (410) and is separated from the substrate by the first dielectric layer (410).  
With respect to claim 11, the first interconnect structure (136) of SAVATIOUK comprises a second dielectric layer (410, top portion) contacting sidewalls of the first dielectric layer (410, in via).
With respect to claim 12, the method SAVATIOUK ‘635 further comprises: 
attaching a carrier substrate (100) to the first interconnect structure 136 and the first die (not shown); and removing the carrier substrate (100) after attaching the second substrate, in view of ECHIGO, to the second interconnect structure.   
With respect to claim 13, in view of DING, the method further comprising dicing the substrate (90) and the second substrate (80). (See FIG. 4C).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAVATIOUK ‘635, CAMACHO ‘785, ECHIGO ‘821 and DING ‘117 as applied to claim 9 above and further in view of TAKANO et al. (US. Pub. No. 2003/0058630).
SAVATIOUK, CAMACHO, ECHIGO and DING teach the method as described in claim 9 above including attaching the second substrate to the second interconnect structure, wherein the second die is separated from the second substrate in the cavity. 
Thus, SAVATIOUK, CAMACHO, ECHIGO and DING are shown to teach all the features of the claim with the exception of further forming an underfill material.
However, TAKANO teaches a method including: 
attaching second die (30) to metal bump (32) of second interconnect structure (14), wherein the method further comprises forming an underfill material (34) surrounding the metal bump (32), and wherein the underfill material (34) is separated from second substrate (40) in the cavity (40b). (See FIGs. 1, 4).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of SAVATIOUK, in view of CAMACHO, ECHIGO and DING, including forming the underfill material surrounding the metal bump as taught by TAKANO to stabilize the second die on the substrate. 
 


Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ECHIGO ‘821 in view of DING ‘117. 
With respect to claim 15, ECHIGO teaches a method substantially as claimed including: 
forming a first interconnect structure (3) over a first side of a substrate (1), the substrate comprising a via (5); 
bonding a first die (14) to the first interconnect structure (3); 
forming a second interconnect structure (2) over a second side of the substrate (1) opposite the first side, wherein forming the second interconnect structure (2) comprising forming a first dielectric layer (13) on the second side of the substrate; 
bonding a second die (8) to the second interconnect structure (2). (See FIG. 1).

Thus, ECHIGO is shown to teach all the features of the claim with the exception of explicitly disclosing bonding a second substrate to the second interconnect structure. 
However, DING teaches a method including:  
forming a second interconnect structure (38) over a second side of substrate (30) opposite the first side, wherein forming the second interconnect structure comprising forming a first oxide layer (70) on the second side of the substrate (30); 
bonding a second substrate (80) to second interconnect structure;
forming a second oxide layer (not shown) on a second substrate (80) wherein a second die (26) is disposed in a cavity (22) of the second substrate (80), wherein surfaces of the cavity (22) are separated from surfaces of the second die (26), and wherein the second substrate (80) is bonded to the second interconnect structure by oxygen-to-oxygen bonding between the first oxide layer (70) and the second oxide layer (not shown). (See FIG. 4B).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the device of ECHIGO including bonding the second substrate to the second interconnect structure as taught by DING to protect the second die. 

With respect to claim 20, in view of DING, the method further comprising dicing the first interconnect structure, the substrate, the second interconnect structure, and the second substrate. (See FIG. 4C).

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ECHIGO ‘821 and DING ‘117 as applied to claim 15 above, and further in view of SAVATIOUK ‘635.
With respect to claim 16, ECHIGO and DING teach the method as described in claim 15 above including the substrate including a via. 
Thus, ECHIGO and DING are shown to teach all the features of the claim with the exception of explicitly disclosing the via is separated from the substrate by an dielectric layer. 
However, SAVATIOUK teaches a method including: a substrate (140) including a via (330), wherein the via (330) is separated from the substrate (140) by a first dielectric layer (410), wherein the via (330) and the first dielectric layer (410) extend into the first interconnect structure (110). (See FIG. 10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the via of ECHIGO being separated from the substrate by the first dielectric layer as taught by SAVATIOUK to insulate the via from the substrate.
   
With respect to claim 17, in view of SAVATIOUK, the second interconnect structure 136 is formed in contact with a surface of the substrate and a surface of the first dielectric layer, wherein the surface of the substrate and the surface of the first dielectric layer are level with one another. 

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ECHIGO ‘821 and DING ‘117 as applied to claim 15 above, and further in view of LIM ‘664.
With respect to claim 18, ECHIGO and DING teach the method as described in claim 15 above including the second substrate (50). 
Thus, ECHIGO and DING are shown to teach all the features of the claim with the exception of explicitly disclosing a via extending through the second substrate. 
However, LIM teaches a method including forming a through via (112) extending through the second substrate (111). (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second substrate of ECHIGO, in view of DING, including the through via extending through the second substrate as taught by LIM to provide a contact through the second substrate.
  
With respect to claim 19, in view of LIM, the method further comprising forming a conductive connector (115) over the second substrate (111) and electrically coupled to the through via (112).  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829